Mr. Justice Phillips delivered the opinion of the court: Claimants, John M. Smyth, Mary A. Smyth Nelson and Frank G. Nelson and Jane F. Smyth Patera, individually and as executors of the last will and testament of Thomas M. Smyth, deceased, claim a refund of inheritance tax under and by virtue of Section 25 of the Inheritance Tax laws of Illinois. Decedent died testate June 16, 1917, and John M. Smyth, Mary A. Smyth Nelson and Frank G. Nelson were appointed executors under deceased’s last will and testament. The inheritance tax is $6,526.72. By reason of the renunciation by the widow, of the provisions of the will, the said sum is too large, but it was paid by executors under protest. The case was appealed to the county court of Cook county, and upon hearing in said court on the 12th day of January, 1925, an order was entered by the court in the sum of $2715.39, and that sum was erroneously paid under Section 25 aforesaid. A certified copy of the county court’s findings and order are on file in evidence in this case. The Attorney General files his written consent to allowance of same as prayed. The claim is duly proven by the record evidence. It is therefore ordered and adjudged £hat claimants individually, and the executors aforesaid have an award of $2,715.39 with interest at the rate of 3 % per annum from the 9th day of August. A. D. 1918.